Title: Notes on Debates, 23–24 April 1783
From: Madison, James
To: 


Wednesday April 23.
The resolution permitting the soldiers to retain their arms was passed at the recommendation of Genl. Washington see letter in the files.
The resolution for granting furloughs or discharges was a compromise between those who wished to get rid of the expence of keeping the men in the field, and those, who thought it impolitic to disband the army whilst the British remained in the U. S.
Apl. 24. see Journal 
